DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “filler machine for straws” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The Specification fails to disclose how the assembly comprising a controller is able to check filling of the straw (“controller for checking filling of said straw”), and to emit a stop signal for a filler machine for straws (“configured to emit a stop signal for a filler machine for straws [...]”) but merely states that they are configured to do so, see ¶ 0030-0032, 0074-0078 for example.  The instant disclosure provides no such teachings, thus posing an undue burden of experimentation on any person of ordinary skill who wished to practice the invention commensurate with the full scope of the claims.  The specification thus fails to comply with the requirement for enablement for the full scope of the claims.  The breadth of the claim does not recite sufficient structure for providing the claimed function.  Furthermore, it is not clear how one of ordinary skill in the art would be able to practice the instant invention since it lacks steps or working examples.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is not clear with respect to what applicant is claiming.  The claim does not clearly set forth the metes and bounds of the patent protection desired.  Claim 1 recites “the controller comprises a processor linked to the detector and configured to emit a stop signal for a filler machine for straws when the detector detects that the indicator component of the straw has not taken on said hue of the second color”.  It is unclear if the applicant is trying to claim a filler machine for straws, because the filler machine for straws is not element of the claim.  For the purpose of this Office action, the limitations will be treated as intended use limitations.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: structural configuration of the controller/processor/detector to the filler machine for straws in “the controller comprises a processor linked to the detector and configured to emit a stop signal for a filler machine for .

Claim limitation “the controller [...] configured to emit a stop signal for a filler machine for straws” (claim 1) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function: (i) the disclosure is devoid of any structure that performs the function in the claim, (ii) the structure described in the specification does not perform the entire function in the claim, or (iii) no association between the structure and the function can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saint-Ramon et al. (US 2002/0183653) in view of Holmes (US 2010/0197516), Hyman et al. (US 5912115), Mao (US 2008/0199363), Lee et al. (US 2011/0195446).
Regarding claims 1, 12, 13, Saint-Ramon et al. teach an assembly comprising: a straw (1) for the preservation of a predetermined dose of liquid-based substance (¶ 0001), comprising a partial view of a first embodiment of a straw of the invention” ¶ 0048 & “the straw 1 comprises a segment of tube 2 fitted at one end with a three-part stopper 3.” ¶ 0054; therefore the stopper 3 is disposed close to the left end of the tube opposite to the left end (right end, i.e., the rest of the tube)), the tube (2) and the stopper (3) being capable for the stopper to be able to slide in the tube (2) towards the other end (“the stopper to be able to slide in the tube” has been interpreted in view of the specification at ¶ 0048-0049 that the stopper is able to slide in the tube when pushed with a device.  See the stopper 3 is fitted inside the tube 2, i.e., the stopper is able to slide in the tube.  In addition, when enough force is applied to the stopper (3) with a device such as a stick or rod, the stopper would be able to slide in the tube.), wherein said stopper (3) comprises an indicator component (i.e., “They are white or colored; in the latter case, the filaments of the sheath constitute a color-coded indicator of the contents of the straw. The core can also be colored, also constituting in this case a color-coded indicator of the contents of the straw. Similarly, the gel powder can also be colored, also constituting in this case a color-coded indicator of the contents of the straw.” ¶ 0015-0017).

Regarding claims 1, 12 & 13, although the stopper (3) of Saint-Ramon et al. teach an indicator capable of having a first predetermined color (i.e., “They are white or colored; in the latter case, the filaments of the sheath constitute a color-coded indicator of the contents of the straw. The core can also be colored, also constituting in this case a color-coded indicator of the contents of the straw. Similarly, the gel powder can also be colored, also constituting in this case a color-coded indicator of the contents of the straw.” ¶ 0015-0017). 


Holmes teaches a detection device comprising: 
a tube (e.g., chamber) and a carrier, the carrier being disposed in the tube (¶ 0006),
wherein said carrier comprises an indicator component (e.g., dye, ¶ 0006) having a first predetermined color in the absence of prior contact of the indicator component with said substance and a second predetermined color, having a hue different from the hue of the first color, when the indicator component has been in contact with said substance (see specific dyes use for visible color and 
a controller comprises a detector for detecting whether said indicator component has taken on said hue of the second color (¶ 0104-0105), wherein the controller comprises a processor linked to the detector (see Fig. 20 & computer analysis ¶ 0104) and capable of emitting a stop signal when the detector detects that the indicator component of the straw has not taken on said hue of the second color (¶ 0038-0039),
said detector comprised by the controller is configured to detect the absence from or the presence in the spectrum formed by the light emitted by said indicator component, of said at least one peak (see ¶ 0065 for example),
a powder of material that polymerizes on contact with water (e.g., siloxanes ¶ 0035),
said controller further comprises an illuminator (e.g., UV lamp ¶ 0052, 0056) to illuminate said indicator component by light comprising said predetermined range of wavelengths (e.g., 254 nm ¶ 0052; 800 nm to 400 nm ¶ 0065).

Hyman et al. teach a transparent sensor device (1) for collection of a blood specimen and for detecting the presence of microorganisms in the blood specimen (Abstract) by color changing 

Mao & Lee et al. teach the use of a substance that changes color in contact with a liquid, see Mao ¶ 0007, 0042+; and Lee et al. Fig. 1 & ¶ 0001, 0006, 0007, 0044+.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the stopper (3) of Saint-Ramon et al. with a color changing indicator component, such as a dye (i.e., easy-to-see color and fluorescence change dyes, ¶ 0050 Holmes; or in the ultraviolet, visible, and/or infrared spectrum, C3/L33-36 Hyman et al.; porous barrier compositions comprising color change indicators, ¶ 0042 Mao; diagnosis of semen quality (motility and concentration) through observation of color change level, ¶ 0006-0008 Lee et al.) that is capable of interacting with a target substance to produce a detectable change in color (Abstract), verifiable by the human eyes (Claim 10 Holmes); with fluorescein (C5/L38-45+ Hyman et al.); with a various indicators (¶ 0050-0054 Mao); with a methylene blue solution (¶ 0012 Lee et al.) so that the color changes in the straw at the detection of a target substance can be 
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Saint-Ramon et al. to add a controller comprises a detector for detecting whether said indicator component has taken on said hue of the second color (¶ 0104-0105), wherein the controller comprises a processor linked to the detector (see Fig. 20 & computer analysis ¶ 0104) and capable of emitting a stop signal when the detector detects that the indicator component of the straw has not taken on said hue of the second color (¶ 0038-0039), said detector comprised by the controller is configured to detect the absence from or the presence in the spectrum formed by the light emitted by said indicator component, of said at least one peak (see ¶ 0065 for example), said controller further comprises an illuminator (e.g., UV lamp ¶ 0052, 0056) to illuminate said indicator component by light comprising said predetermined range of wavelengths (e.g., 254 nm ¶ 0052; 800 nm to 400 nm ¶ 0065), as taught by Holmes, so that a target agent can be detected and analyzed by a controller to reduce user input and increase throughput.  It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  
With regard to limitations in claims 1-4, 9, 12 & 13 (e.g., “for the preservation of a predetermined dose of liquid-based substance [...], [...] for checking filling of said straw [...], [...] for a filler machine for straws when the detector detects that the indicator component of the straw has not taken on said hue of the second color”, “wherein said indicator component emits light of which the spectrum comprises at least one peak having a crest of predetermined wavelength 

Regarding limitations recited in claims 4 & 8, which are directed to method of making (e.g., “said stopper is formed by two plugs made from a fibrous substance enclosing a sealing agent formed by a powder transforming on contact with said substance into an impermeable In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.), see MPEP 2113 and 2114. 

Regarding claims 2, 3, 12 & 13, as the indicator changes its color, the spectrum would inherently comprise at least one peak (i.e., detectable color).  In addition, it is noted that the limitation of the claims do not impart any structure as no specific indicator component has been claimed.  Further, Holmes et al. teach these limitations (¶ 0052, 0056, 0065+) as noted above.

Regarding claim 4, modified Saint-Ramon et al. further teach: 4. An assembly according to claim 1, wherein said stopper (3) is formed by two plugs made from a fibrous substance (¶ 0003; e.g., external part 31, internal part 33) enclosing a sealing agent (e.g., intermediate part 32) formed by a powder (¶ 0003, 0011; e.g., gel powder 7, ¶ 0066).

The claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," and therefore the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Further, the claim is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement, and therefore it would have been obvious to one of ordinary skill in the art to further modify the straw of Saint-Ramon et al., with the use of fluorescein, Rhodamine B or cyanine dyes as taught by Holmes or fluorescein salt as the indicator as taught by Hyman et al.

Regarding claim 7, modified Saint-Ramon et al. do not explicitly teach an assembly according to claim 5, wherein said powder comprises between 1/100 and 1/100000 by weight of said salt powder.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to mix the powder comprising between 1/100 and 1/100000 by weight of said salt powder, as mixture of a powder (alginate) & salt powder (fluorescein salt) is well known in the biological detecting method, see Hyman et al. (C8/L1-14 & C5/L38-45+).  Since 

Regarding claims 8 & 9, modified Saint-Ramon et al. teach:
8. An assembly according to claim 5, wherein said powder (7) is formed by said salt powder and by a powder of material that polymerizes on contact with water (e.g., alginate ¶ 0011). 
9. An assembly according to claim 8, wherein said powder of material that polymerizes on contact with water is alginate (¶ 0011). 

Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive.
Drawings objection, claim objections 12/08/2021 have been withdrawn.
35 U.S.C. 112(a) rejection to claim 1 is maintained.  The Specification fails to disclose how the assembly comprising a controller is able to check filling of the straw (“controller for checking filling of said straw”), and to emit a stop signal for a filler machine for straws (“configured to emit a stop signal for a filler machine for straws [...]”) but merely states that they are configured to do so, see ¶ 0030-0032, 0074-0078 for example.
35 U.S.C. 112(b) rejections have been revised as set forth above.  
.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the stopper (3) of Saint-Ramon et al. with a color changing indicator component, such as a dye (i.e., easy-to-see color and fluorescence change dyes, ¶ 0050 Holmes; or in the ultraviolet, visible, and/or infrared spectrum, C3/L33-36 Hyman et al.; porous barrier compositions comprising color change indicators, ¶ 0042 Mao; diagnosis of semen quality (motility and concentration) through observation of color change level, ¶ 0006-0008 Lee et al.) that is capable of interacting with a target substance to produce a detectable change in color (Abstract), verifiable by the human eyes (Claim 10 Holmes); with fluorescein (C5/L38-45+ Hyman et al.); with a various indicators (¶ 0050-0054 Mao); with a methylene blue solution (¶ 0012 Lee et al.) so that the color changes in the straw at the detection of a target substance can be detected (Abstract & Claim 10+, Holmes; Claim 73+ Hyman et al.; ¶ 0007 Mao; ¶ 0001 Lee et al.).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Saint-Ramon et al. to add a controller comprises a detector for detecting whether said indicator component has taken on said hue of the second color (¶ 0104-0105), wherein the controller comprises a processor linked to the detector (see Fig. 20 & computer analysis ¶ 0104) and capable of emitting a stop signal when the detector detects that the indicator component of the straw has not taken on said hue of the second color (¶ 0038-0039), said detector comprised by the controller is configured to detect the absence from or the presence in the spectrum formed by the light emitted by said indicator component, of said at least one peak (see ¶ 0065 for example), said controller further comprises an illuminator Id. at ___, 82 USPQ2d at 1396.  
In response to applicant's argument that Holmes is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Saint-Ramon et al. and Holmes are analogous because these references are directed to design and use of devices for biological substances.  
In response to applicant's argument that Holmes do not teach “[...] for checking filling of said straw, [...] for a filler machine for straws [...]”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
In response to the Applicant’s argument that Holmes fails to teach detecting a second color, Examiner disagrees.   Holmes teaches, among other things, a detection device comprising: a tube (e.g., chamber) and a carrier, the carrier being disposed in the tube (¶ 0006), wherein said carrier comprises an indicator component (e.g., dye, ¶ 0006) having a first predetermined color in the absence of prior contact of the indicator component with said substance and a second 
Applicant is thanked for their thoughtful amendments to the claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798